DETAILED ACTION
The Examiner acknowledges Claims 1 and 6-7 have been amended, Claim 9 has been cancelled and Claims 10-15 have been added.
Response to Arguments
Applicant's arguments and amendments with respect to the Specification Objection have been fully considered but they are not persuasive. The amendment has changed the word impeding to altering which has necessitated a 112 rejection as “altering” is new matter. Furthermore, the Specification is still silent about a flow of water clinging to an underside of the sheet of mesh.
Applicant's arguments and amendments with respect to the Prior Art rejections have been fully considered but they are not persuasive”
The first argument is that “chalk 42 is not spaced between the upper edge (36) and lower edge”. However, nowhere does the Examiner nor Killworth describe anything about chalk. Secondly, looking at Figure 5, the caulk is spaced between the upper edge and the lower edge in that it is not outside the upper or lower edges. Looking at the Specification, it seems that an important detail about the spacing is that the bead of caulk is at a midpoint on the corrugated mesh [Paragraph 052]. However, the claim is silent about this aspect.
The Applicant also argues that the chalk [/sic] has no mention of causing the water to drop from the barrier prior to reaching the lower edges. However, should a flow of water be clinging to the underside of the sheet of mesh material, anything hanging down from it such as the bead of caulk would cause the water to drop down from the barrier prior to reaching the lower edge. Furthermore, one of ordinary skill would recognize that caulking is used to keep water away from where it isn’t desired. In the instant case, it is desired to keep water from escaping through the front barrier and out of the gutter.
The final argument is that Tsioris does not cure the deficiencies found in Killworth. But as the Examiner has shown, Killworth does not have any deficiencies and therefore the claims are rejected.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 - The Specification does not describe the barrier altering a flow of water clinging to an underside of the sheet of mesh material.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not define the barrier as altering a flow of water.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent # 5,848,857 to Killworth in view of US Patent Application Publication # 2006/0117670 to Tsioris.
Regarding claim 1, Killworth teaches in Figure 5, a leaf preclusion system [rain gutter shield (Column 1, Lines 8-13)] for a roof gutter (26) [rain gutter (Column 3, Lines 30-31)], comprising: a sheet of mesh material (12) [elongated layerless screen (Column 3, Line 16)] having an upper edge located above a lower edge and with 
Regarding claim 2, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches the barrier is a bead of caulk (Column 4, Line 45).
Regarding claim 3, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Tsioris in Figure 2, the ridges of the sheet of mesh material (25) would extend substantially perpendicular to the upper edge of the sheet of mesh 
Regarding claim 4, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 5, the upper edges and the lower edge of the mesh material (12) are oriented substantially parallel with each other.
Regarding claim 5, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 1, a lower support (18) [semi-rigid rib (Column 3, Line 20)] is provided adjacent the lower edge of the sheet of mesh material (12), the lower support (18) including a recess for receiving the lower edge of the sheet of mesh material therein, the lower support (18) adapted to be coupled to a lip at a forward edge of the gutter (26) (Column 3, Lines 29-30).
Regarding claim 6, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 2, the lower support (18) includes a stop (14), the stop (14) would be oriented substantially perpendicular with valleys in the sheet of mesh material (12) located between the ridges.
Regarding claim 7, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 2, the lower support (18) includes an upper plate, the upper plate coupled to the stop (14) and oriented substantially perpendicular with the stop (14), Figure 1 shows the upper plate configured to be located above and abutting the lip of the gutter (26) to provide at least a portion 
Regarding claim 8, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 5, the barriers (42) is in the shape of a bead (Column 4, Line 45).
Regarding claim 10, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figures 1 and 2, an upper support (36) [header portion (Column 3, Line 22)] having a pocket (20) [rib (Column 3, Line 20)] coupled to the upper edge (16) of the sheet of mesh material (12) with the upper edge (16) of the sheet of mesh material (12) located within the pocket (20), at least a portion of the upper support (36) adapted to fit beneath lowermost shingles (38) (Column 3, Lines 32-35) of a roof (30) (Column 3, Line 32) upon which the roof gutter (26) is installed. Figure 5 shows the upper support or header (36) in conjunction with the barrier that is a bead of caulk (42).
Regarding claim 11, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 2, the pocket (20) of the upper support (36) includes a lower leg [as seen in Figure] spaced from an upper leg [as seen in Figure] by a distance similar to the thickness of the sheet of mesh material (Column 4, Lines 25-32). Thus the distance between the ridges and valleys in the sheet of Tsioris would fit into the pocket of the upper support.

Regarding claim 13, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figures 1 and 2, an upper support (36) [header portion (Column 3, Line 22)] having a pocket (20) [rib (Column 3, Line 20)] coupled to the upper edge (16) of the sheet of mesh material (12) with the upper edge (16) of the sheet of mesh material (12) located within the pocket (20), at least a portion of the upper support (36) adapted to fit beneath lowermost shingles (38) (Column 3, Lines 32-35) of a roof (30) (Column 3, Line 32) upon which the roof gutter (26) is installed. Figure 5 shows the upper support or header (36) in conjunction with the barrier that is a bead of caulk (42).
Regarding claim 14, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figure 2, the pocket (20) of the upper support 
Regarding claim 15, Killworth in view of Tsioris teach a leaf preclusion system. Furthermore, Killworth teaches in Figures 1 and 2, the upper support (36) includes a tab [header (Column 3, Line 30)] extending substantially coplanar with and away from the sheet of mesh material (12), the tab adaptive to reside between shingles (38) (Column 3, Lines 32-35) and a barrier (40) upon the roof (30) (Column 3, Line 32) to which the roof gutter (26) is attached, the tab is adapted to route water onto the sheet of mesh material (12) for passage therethrough into the gutter (26) (Column 4, Lines 57-59). Killworth does not teach the barrier is a moisture barrier. However, certain building codes require a moisture barrier between the shingles and roofing material and it would have been obvious to one of ordinary skill in the art to use a moisture barrier if needed and have predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635